Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 1, 2, 6-8, 17 and 18 is/are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Liu (WO 2015/120588A1).
Regarding claims 1, 2, 6-8, 17 and 18 Liu discloses an electronic cigarette with a liquid storage unit, an atomizing assembly with a first air flow inlet (figure 6, element C1) and passage (arrows through C1 into the center of the apparatus) that passes into the atomizer/vaporizer.  A second air flow inlet (D1), passage along a sidewall (arrows near D1), and a sensor (not labeled, but located between in the airflow path between D1 and B) is disclosed that initiates aerosol production when a user inhales on the device 

    PNG
    media_image1.png
    207
    442
    media_image1.png
    Greyscale







The mouthpiece (venting unit) of Liu also contains a first smoke channel (A) and an airflow channel (B).  Airflow path C connects to smoke channel (A) after passing through the atomizer and airflow path D connects to airflow channel B. 


Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:


The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 9 is/are rejected under 35 U.S.C. 103 as being unpatentable over Liu (WO 2015/120588A1) as applied to claims 1-3 above.     
Regarding claim 9, Liu discloses that the suction body is connect through one mounting hole (i.e. inside the threads shown), but does not disclose a two mounting holes.  However, it would have been obvious to one of ordinary skill in the art at the time of invention to duplicate the mounting holes in order to better connect the air passages.  St. Regis Paper Co. v. Bemis Co., 193 USPQ 8.

Claims 3-5, 10-16,  is/are rejected under 35 U.S.C. 103 as being unpatentable over Liu (WO 2015/120588A1) as applied to claims 1-3 above and in further view of Felter et al. (US 2004/0089314).

Regarding claims 3-5 and 10-16, Liu does not disclose that the air flow to the atomizers enters at a venting connection flows to the atomizer in an outer passage and then flows to the mouthpiece through and inner passage that is formed in outer and inner passages of an air pipe.  However, Felter et al. disclose a smoking system that has an air flow arrangement that has several features in common with Liu.  First, it has a bypass air channel that contains a sensor and does not go through the atomizer.  Second, the air channel that passes through the atomizer enters through a vent connector and runs in an opposite direction in an outer air passage, enters the atomizer, and travels in an opposite direction in an inner air passage.  It would have been obvious to one of ordinary skill in the art to use air flow arrangement of Felter et al. in the invention of Liu because it is known to use other known systems to achieve the same effect (i.e. separating the sensor from the atomizer/smoke stream).  The arrangement would have been within the ability of one of ordinary skill in the art and the results would have been predictable.  

Conclusion
Allowable Subject Matter
Claims 19 and 20 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter:   The closest prior art, Liu (WO 2015/120588), discloses separate air passages that flow from separate inlets to separate outlets in the mouth piece. One passage .

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MICHAEL J FELTON whose telephone number is (571)272-4805.  The examiner can normally be reached on Monday, Thursday-Friday 7:00-4:30, Wednesday 7:00-1:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Michael H Wilson can be reached on 571-270-3882.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic 
/Michael J Felton/           Primary Examiner, Art Unit 1747